ON PETITION EOR REHEARING.
Corn, Justioe.
In the course of the trial in this case the court instructed the jury that they might return a verdict upon the concurrence of three fourths of their number. The record shows no objection to this instruction by either party, and it seems that none was in fact made. But upon the return of the jury into court with a verdict signed by ten of their number, the defendant by its counsel requested that the jury be polled. From the poll it appeared that only ten of the twelve jurymen concurred in the finding, and defendant then objected to the receiving and entry of the verdict for the reason that it was not a lawful verdict. The court overruled the objection and received the verdict and plaintiff in error excepted.
The defendant in error insists that, by its failure to *169object to tbe instruction, plaintiff in error waived its right to object at any future stage of the proceedings to the acceptance of a verdict found by less than the whole number, and a great many authorities are cited in support of the proposition. We have read a large number of the cases cited, and have given a careful examination to those specially relied upon. They establish beyond controversy, if any authority was required, that error may be waived. It may be waived by consent, either express or implied, or by such conduct of the party as will estop him from afterward objecting. But we fail to find any case holding a party to have consented when the action complained of was objected to before it was taken and an exception preserved, at the time, to the decision of the court overruling such objection. Indeed, it would be a contradiction in terms to say that there was consent to the action of the court when such action was objected to before it was taken and the court informed by an immediate exception that the objection would be insisted upon.
But where there has been no consent, illustrations are not wanting where a party by liis conduct or by his silence loses his right to interpose objections which would otherwise be available. If, for instance, in support of his case he introduces incompetent evidence, he can not afterward object if his opponent pursues the same line of evidence. He has opened the door. If he has joined in the trial of the cause upon a particular theory, he can not afterward be heard to object that it was a false theory. He is held to the theory which he maintained or to which by his silence ho assented. But all such cases depend upon the principle that the court, or his opponent has been led into error which, but for his apparent assent, it is presumed would have been corrected. And nothing of the kind appears in this case. The instruction .to which he failed to object, and which, it is claimed, estops him from objecting to an illegal verdict, was a mere announcement to the jury that they might reach a verdict by the concurrence of three fourths of their number. It an-*170Bounces no principle of law, nor any theory of the case. By his failure to object, the court was not misled in its procedure, and the opposing counsel was not betrayed into any step prejudicial to his own case. It is urged that counsel took an unfair advantage in offering no objection until he ascertained that the verdict was against him. But he took no advantage which was not equally open to counsel on the other side in case a verdict should have been adverse to him. He was not in bad faith with the court; for the court was not proceeding in the matter by consent of parties, but by authority of a void statute.
Moreover, it is the ultimate ruling in any case which constitutes available error. Ell. App. Proc., bee. 590. If the jury had finally reached a unanimous verdict, the erroneous instruction would have been harmless to either party, unless perhaps actual prejudice could be shown by its influence upon the deliberations of the jury. The time to object and to save an exception is when the irregularity occurs. Thompson on Trials, 700. The irregularity complained of in this case was the acceptance of a verdict agreed to by less than the whole jury. The objection was in time for the court to correct its error and direct the jury to retire for further deliberation.
It would not be practicable to refer to all the authorities cited by counsel and keep this opinion within reasonable limits. But it may be proper to distinguish some of them from the case under consideration, choosing those which seem to be most relied upon.
In Chicago Driving Park v. West, 35 Ill. App., 496, the case was tried by the court without a jury, and the appellant insisted in the appellate court that it was entitled to a trial by jury and had not waived its right. The court disposed of the matter by saying: “If appellant desired a trial by jury and had objected to the trial by the court, it would have been error to have denied him a jury; but as he was present by his counsel, and failed to interpose any objection of that kind, he waived his right to have the case submitted to a jury.” Barnes v. Perrine, *17112 N. Y., 23, decides only that a party having treated the questions as purely legal, and acquiesced in the disposal of them by the court as such, can not on appeal be heard to object that facts -were involved which should have been decided by the jury. In Millett v. Hayford, 1 Wis., 355, the case was tried in the county court by a jury of six under the act creating the court. Plaintiff in error claimed that the statute was unconstitutional, in so far as it limited the jury to six persons. The court refused to consider the constitutional question upon the ground that the record did not show that the plaintiff in error made any objections to the jury, and that in the absence of such objection it must be presumed that he consented to submit his case to a jury, as allowed by the statute. In Wilson S. M. Co. v. Ball, 52 Iowa, 554, a reversal was asked for upon the ground that the court permitted evidence to be introduced which was not justified by the pleadings. In affirming the judgment the supreme court said that it was sufficient to say that no such objection was made to the introduction of the evidence in the court below, and that it was not even objected in general terms that the evidence was incompetent. In the case under consideration objection was made to receiving the verdict, the very action of the court which is complained of. In the cases cited, the ground of the decision is that no objection was made. It is so evident that they and similar cases cited do not even tend to sustain the position of plaintiff in error that further comment upon them is unnecessary.
But counsel insist that Farrell v. Hennesy, 21 Wis., 639, is very similar in some of its features to the case before us, and that it sustains counsel’s contention. The jury brought in a verdict for the plaintiff, and they were polled upon demand of defendant’s counsel. One of the jurymen answered: “It was and is my verdict, but it is contrary to my conscience. I only consent to it because all the rest have given in to the plaintiff.” The verdict, however, was received and recorded without any *172objection by the defendant. He subsequently moved to set it aside, upon affidavits showing the above facts, and upon his motion being overruled appealed to the supreme court. Even in the face of the fact that the verdict was received and recorded absolutely without objection, that court say they find no little difficulty in determining what should be the effect of a verdict received under the circumstances disclosed. They finally, however, reach the conclusion that the time to raise an objection of this nature is before the verdict is received, and when an opportunity exists for the jury to reconsider their verdict, and if the objection is not then taken it is waived. But they add that even though no objection was taken at the time by the defeated party, it was clearly the duty of the court upon its own motion to have directed the jury to retire and reconsider their verdict. It is a little difficult to see how counsel for plaintiff in error find in this decision any support of their position, when it points out the very method pursued by the defendant in this case as the proper one and declares the objection waived by a failure to adopt it. But there is one other decision, in the English case of Morrish v. Murrey, 13 M. & W., 52, which plaintiff in error claims to be decisive in its favor. The judge was of the opinion that one of the defendant’s pleas was a sufficient answer to the action and that it was proved, and that the j udgment must be for the defendant. But he left it to the jury to say what amount of damages the plaintiff had sustained, so that, in the event of the court being of the opinion that the plea was not proved, the plaintiff might enter judgment for the damages so found by the jury. This course was unauthorized by law, and could only be pursued by the consent of the parties ; but neither party offering any objection, the jury returned their verdict assessing plaintiff’s damages at one farthing. The court held that the judge was in error in holding the plea sufficient, and the plaintiff insisted that she was entitled to a new trial on the ground of misdirection. But the court held that having consented to the assessment of *173the damages contingently, she was precluded from insisting upon the misdirection, and could only move to enter a verdict for the sum found by the jury. It is perfectly apparent that this case, like the others referred to, is distinguished from the one before us by the essential fact that the unauthorized act of the court was not objected to at the time it was committed.'
We have gone into great and perhaps unnecessary detail in the discussion of the question presented. But we have done so out of deference to the great earnestness and unquestioned sincerity with which counsel have maintained the correctness of their views.
We understand that the request for a rehearing upon the ground that this court erred, in holding the statute in question to be unconstitutional, is no longer urged, the supreme court of Colorado having since announced the same conclusion in a very able and exhaustive opinion in the case of The City of Denver v. Minnie L. Hyatt.

Rehearing denied.

Pottee, C. J., and Knight, J., concur.